DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 05/31/2022.  Claims 1, 10-11, 13, and 20 have been amended.  Claims 2, 8-9, 14, and 19 have been canceled.  Claims 1, 3-7, 10-13, 15-18, and 20 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 05/31/2022, with respect to claims 1, 3-7, 10-13, 15-18, and 20 have been fully considered and are persuasive.  The rejection of claims 1, 3-7, 10-13, 15-18, and 20 has been withdrawn. 
Previously allowable subject matter has been amended into the independent claims, therefore claims 1, 3-7, 10-13, 15-18, and 20 are now in condition for allowance, are considered novel and non-obvious over the prior art and therefore are allowed.




Allowable Subject Matter
Claims 1, 3-7, 10-13, 15-18, and 20 are allowed.

	The Applicant's reply makes evident the reasons for allowance.  Previously allowable subject matter has been amended into the independent claims.  The substance of Applicant’s remarks filed on 05/31/2022 are persuasive, as such the reasons for allowance are on record and no further statement is deemed necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648